Title: To Thomas Jefferson from Henry Dearborn, 15 August 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington August 15th. 1805
                  
                  The various articles sent by Capt. Lewis by the way of New Orlians arrived yesterday at your home from Baltimore, suspecting that vermin had made their way into the packages, I took the liberty of requesting your Stuard to have the boxes opened, in which there were great numbers of vermin. I then had the cask opened in which the Buffalo Robes & other dressed skins were packed, all which were in good order, no vermins having found their way into the cask, but as the robes & other skins appeared a little damp, I advised Le Mare to have them exposed to a dry air for twenty four hours & then after sprinkling them with snuff, to have them separately covered with linnen & put into trunks or boxes, and within three or four weeks to have them examined and aired if necessary.—The undressed skins, the skeletons, horns &c &c, I directed to be cleand from vermin and after being exposed to the air for one day, to be put into boxes,—the box containing, as I presumed, minerals & earths, was not opened.—One magpie and the little burrowing dog or squirrel, are alive & appear healthy, the latter is undoubtedly of the family of what we call wood chucks, or ground hoggs. The Buffalo robes are good skins, well dressed, and highly embellished with Indian finery—some of the undressed skins are considerably injured, but I hope they will receive no further injury.
                  I believe the Frigate went down river yesterday.
                  with sentiments of respectfull esteem I am Sir Your Huml. Serv
                  
                     H. Dearborn 
                     
                  
               